Per Curiam.
Defendant appeals as of right, challenging the 3 Vi to 15 year prison term imposed at resentencing1 for his plea-based convictions of assaulting a prison employee, MCL 750.197c; MSA 28.394(3), and fourth-felony offender, MCL 769.12; MSA 28.1084. We affirm.
Considering defendant’s extensive criminal history and poor prison record, the length of his sentence is not so excessive as to shock the conscience of this Court. People v Coles, 417 Mich 523, 550; 339 NW2d 440 (1983). Moreover, although the trial court did not give specific reasons for the sentence imposed at resentencing, it stated that the reasons articulated at the original sentencing were still appropriate. By referring to those reasons, the court satisfied the purposes of the Coles articulation requirement, i.e., to facilitate appellate review and give the defendant the opportunity to correct or explain any factual inaccuracies. Id., pp 549-550. We hold that defendant is not entitled to resentencing.
Affirmed.

 In a previously published opinion, this Court ordered resentencing because the trial court had misapplied the consecutive sentencing statute, MCL 768.7a; MSA 28.1030(1). People v Alexander-El, 167 Mich App 258; 421 NW2d 655 (1988).